2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 12/15/2020, in which claims 1-30 are amended. Claims 1-30 are currently pending.
Response to Arguments
The rejections to claims 3, 12, and 21 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the rejections.
Applicant’s arguments with respect to claims 1 – 30 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 13, 17, 19, 22, 26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150339008 A1 thereafter "Lee"), in view of Gross et al (US 20160360336 A1 thereafter "Gross").
As to claim 1, Lee discloses a method for providing assistance using a device, comprising: … in response to a subsequent context of the device indicating that the application that is currently executing and displayed by the device; [The device 200 includes a controller 220 [See ¶-59]. As shown in Fig 10, in step 1010, the system determines a task that a first application is performing on a first display [See ¶-130]. A skilled artisan would understand that determining the application is an inherent step of determining the task it is performing]
determining, using the processor of the device, information that accelerates user interaction with the application; and displaying the information on the device as application-specific assistance or as application-content-specific assistance [An item associated with the task is determined and presented to the user on a second display [See ¶-131, 108]. Such an item may be multimedia reproduction controls (“as application-specific assistance or as application-content-specific assistance”) when the first application is performing playback [See ¶-108]. A skilled artisan would understand that displaying the controls would reduce the time it takes for the user to find them (accelerates user interaction)].
However, Lee does not teach "in response to a context of the device indicating that a home screen of the device is displayed in lieu of an application, displaying general assistance on the device…"

Gross discloses that in response to the user unlocking the device to display the home screen, an interface that shows a recommended action (general assistance) is displayed, as seen in Fig 7B [See ¶-785]. The broadest reasonable interpretation of "in response to a context of the device indicating that a home screen of the device is displayed" does not preclude the general assistance from being displayed on a home screen without a determination of whether a home screen or an application is displayed.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's contextual interface to incorporate the teachings of Gross's home screen action.
Motivation to do so would be to overcome the drawbacks of the prior art which required significant amounts of time to locate desired functions and applications, as taught by Gross [See ¶-4].
As to claim 4, Lee, and Gross disclose the method of claim 1, wherein the application is displayed on a first display of the device and [Lee, The application is displayed on a first display [See ¶-130]. The first and second displays are included in device 200 shown in Fig 2 [See ¶-41]]
the application-specific assistance or the application-content-specific assistance is displayed on a second display of the device concurrently with the application displayed on the first display [Lee, An item (application-specific assistance or the application-content-specific assistance) associated with the task is determined and presented to the 
As to claim 8, Lee, and Gross disclose the method of claim 1, wherein the application-specific assistance or the application- content-specific assistance is displayed based on application-specific preferences defining a type of assistance to be provided for the application [Gross, The user is able to configure privacy settings for each application (application-specific preferences) that configure the data to collect [See ¶-759]. Since the suggested actions are based on collected usage data and collected sensor data as triggers [See ¶-674, 762], the privacy settings inherently adjust the type of assistance to be provided. For example, the removal of collecting location data would prevent location-based actions from being suggested (type of assistance)].
As to claim 10, Lee discloses a system, comprising: a memory configured to store instructions; a first display; a processor coupled to the memory and the first display, wherein the processor, in response to executing the instructions, is configured to initiate operations for providing assistance including: …[The device 200 includes a controller 220, and a first display 211 [See ¶-59]. The device also includes memory 240, and to perform the described instructions [See ¶-56, 59]]
in response to a subsequent context of the system indicating the application that is currently executing and displayed by the device; [As shown in Fig 10, in step 1010, the system determines a task that a first application is performing on a first display [See ¶-130]. A skilled artisan would understand that determining the application is an inherent step of determining the task it is performing]
as application-specific assistance or as application-content-specific assistance”) when the first application is performing playback [See ¶-108]. A skilled artisan would understand that displaying the controls would reduce the time it takes for the user to find them (accelerates user interaction)].
However, Lee does not teach "in response to a context of the device indicating that a home screen of the device is displayed in lieu of an application, displaying general assistance on the device…"
On the other hand, Gross does teach "in response to a context of the device indicating that a home screen of the device is displayed in lieu of an application, displaying general assistance on the device…"
Gross discloses that in response to the user unlocking the device to display the home screen, an interface that shows a recommended action (general assistance) is displayed, as seen in Fig 7B [See ¶-785]. The broadest reasonable interpretation of "in response to a context of the device indicating that a home screen of the device is displayed" does not preclude the general assistance from being displayed on a home screen without a determination of whether a home screen or an application is displayed.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's contextual interface to incorporate the teachings of Gross's home screen action.

As to claim 13, Lee, and Gross disclose the system of claim 10, further comprising: a second display coupled to the processor and configured to display the application- specific assistance or the application-content-specific assistance [Lee, An item (information) associated with the task is determined and presented to the user on a second display [See ¶-131, 108]. The first and second displays are included in device 200 shown in Fig 2 [See ¶-41]]
concurrently with the application displayed on the first display [Lee, The application is displayed on a first display [See ¶-130]. The first and second displays are included in device 200 shown in Fig 2 [See ¶-41]]. 
As to claim 17, Lee, and Gross disclose the system of claim 10, wherein the application- specific assistance or the application-content-specific assistance is displayed based on application- specific preferences defining a type of assistance to be provided for the application [Gross, The user is able to configure privacy settings for each application (application-specific preferences) that configure the data to collect [See ¶-759]. Since the suggested actions are based on collected usage data and collected sensor data as triggers [See ¶-674, 762], the privacy settings inherently adjust the type of assistance to be provided. For example, the removal of collecting location data would prevent location-based actions from being suggested (type of assistance)].
As to claim 19, Lee discloses a computer program product comprising a computer readable storage medium having program code stored thereon for providing 
in response to a subsequent context of the device indicating that the application that is currently executing and displayed by the device, [As shown in Fig 10, in step 1010, the system determines a task that a first application is performing on a first display [See ¶-130]. A skilled artisan would understand that determining the application is an inherent step of determining the task it is performing]
determining information that accelerates user interaction with the application; and displaying the information on the device as application-specific assistance or as application-content-specific assistance [An item associated with the task is determined and presented to the user on a second display [See ¶-131, 108]. Such an item may be multimedia reproduction controls (“as application-specific assistance or as application-content-specific assistance”) when the first application is performing playback [See ¶-108]. A skilled artisan would understand that displaying the controls would reduce the time it takes for the user to find them (accelerates user interaction)].
However, Lee does not teach "in response to a context of the device indicating that a home screen of the device is displayed in lieu of an application, displaying general assistance on the device…"
On the other hand, Gross does teach "in response to a context of the device indicating that a home screen of the device is displayed in lieu of an application, displaying general assistance on the device…"
in response to a context of the device indicating that a home screen of the device is displayed" does not preclude the general assistance from being displayed on a home screen without a determination of whether a home screen or an application is displayed.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's contextual interface to incorporate the teachings of Gross's home screen action.
Motivation to do so would be to overcome the drawbacks of the prior art which required significant amounts of time to locate desired functions and applications, as taught by Gross [See ¶-4].
As to claim 22, Lee, and Gross disclose the computer program product of claim 19, wherein the application is displayed on a first display of the device and [Lee, The application is displayed on a first display [See ¶-130]. The first and second displays are included in device 200 shown in Fig 2 [See ¶-41]]
the application-specific assistance or the application-content-specific assistance is displayed on a second display of the device concurrently with the application displayed on the first display [Lee, An item (information) associated with the task is determined and presented to the user on a second display [See ¶-131, 108]. The first and second displays are included in device 200 shown in Fig 2 [See ¶-41]].
As to claim 26, Lee, and Gross disclose the computer program product of claim 19, where the application-specific assistance or the application-content-specific 
As to claim 28, Lee discloses a device, comprising: a first display unit; a second display unit; and a processor, coupled to the first and second display units, the processor programmed to initiate executable operations including … [The device 200 includes a controller 220 (processor), a first display 10 (first display unit), and a second display 20 (second display unit) [See ¶-59, 61, 41]. The device also includes memory 240 to perform the described instructions using the controller 220 [See ¶-56, 59]]
in response to a subsequent context of the device indicating the application is currently executing and displayed by the first display unit, [The device 200 includes a controller 220 [See ¶-59]. As shown in Fig 10, in step 1010, the system determines a task that a first application is performing on a first display [See ¶-130]. A skilled artisan would understand that determining the application is an inherent step of determining the task it is performing]
determining information that accelerates user interaction with the application; and displaying the information as application-specific assistance or as application- content-specific assistance on the second display unit [An item associated with the task as application-specific assistance or as application-content-specific assistance”) when the first application is performing playback [See ¶-108]. A skilled artisan would understand that displaying the controls would reduce the time it takes for the user to find them (accelerates user interaction)].
However, Lee does not teach "in response to a context of the device indicating that a home screen of the device is displayed on the first display unit in lieu of an application, displaying general assistance on the second display unit, wherein the general assistance includes a shortcut for performing a task predicted to be performed by a user of the device based on historical usage patterns of applications in the device…"
On the other hand, Gross does teach "in response to a context of the device indicating that a home screen of the device is displayed on the first display unit in lieu of an application, displaying general assistance on the second display unit, wherein the general assistance includes a shortcut for performing a task predicted to be performed by a user of the device based on historical usage patterns of applications in the device…"
Gross discloses that in response to the user unlocking the device to display the home screen, an interface that shows a recommended action (general assistance) is displayed, as seen in Fig 7B [See ¶-785]. The broadest reasonable interpretation of "in response to a context of the device indicating that a home screen of the device is displayed" does not preclude the general assistance from being displayed on a home screen without a determination of whether a home screen or an application is displayed. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's contextual interface to incorporate the teachings of Gross's home screen action.
Motivation to do so would be to overcome the drawbacks of the prior art which required significant amounts of time to locate desired functions and applications, as taught by Gross [See ¶-4].
As to claim 29, Lee, and Gross disclose the device of claim 28, wherein the context further comprises a particular location of the device [Gross, The suggested action may be displayed based on the detected location of the user and device [See ¶-787]].
As to claim 30, Lee, and Gross disclose the device of claim 28, wherein the context further comprises a current time [Gross, The trigger condition (context) may be the current time being within a time range [See ¶-674]].
Claims 2, 9, 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150339008 A1 thereafter "Lee"), in view of Gross et al (US 20160360336 A1 thereafter "Gross"), in view of Chuchro et al (US 20160164984 A1 thereafter "Chuchro").
As to claim 2, Lee, and Gross disclose the method of claim 1, wherein… application-content-specific assistance is provided in response to determining that content is loaded into the application [Lee, An item (application-content-specific 
However, Lee, and Gross do not teach "wherein the application-specific assistance is displayed in response to determining that no content is loaded into the application…"
On the other hand, Chuchro does teach "wherein the application-specific assistance is displayed in response to determining that no content is loaded into the application…"
Chuchro discloses an interface that displays user activity and suggested URLs (respectively application-specific assistance) each time the browser is launched (no content), as shown in Figs 4-5 [See ¶-56-57, and 65-66]. It would have been obvious to modify the teachings to show the user activity and suggested URLs in response to determining that no URL (no content) is loaded.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's contextual interface, and Gross's home screen action to incorporate the teachings of Chuchro's user activity and suggested websites.
Motivation to do so would be to overcome the drawbacks of the prior art which cause users to redo work, as taught by Chuchro [See ¶-1]. Additional motivation to do so would be to allow the user to discover relevant websites without requiring the user to search for them, as taught by Chuchro [See ¶-18]. Motivation to do so would be 
[Examiner's note: The limitation "a semantic analysis of text or images" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a semantic analysis of text" teaches the entire limitation]
As to claim 9, Lee, Gross, and Chuchro disclose the method of claim 2, wherein the application-content- specific assistance is generated based on a semantic analysis of text … displayed by the application [Gross, Suggested information (application-content- specific assistance) about a location is provided based on processing (semantic analysis) a text input field and a conversation transcript and detecting a question [See ¶-937]. The processing includes natural language processing (semantic analysis) [See ¶-937]].
As to claim 11, Lee, and Gross disclose the system of claim 10, wherein… application-content-specific assistance is provided in response to determining that content is loaded into the application [Lee, An item (application-content-specific assistance) associated with the current application task (content) is determined and presented to the user on a second display [See ¶-131, 108]. Such an item may be 
However, Lee, and Gross do not teach "wherein the application-specific assistance is displayed in response to determining that no content is loaded into the application…"
On the other hand, Chuchro does teach "wherein the application-specific assistance is displayed in response to determining that no content is loaded into the application…"
Chuchro discloses an interface that displays user activity and suggested URLs (respectively application-specific assistance) each time the browser is launched (no content), as shown in Figs 4-5 [See ¶-56-57, and 65-66]. It would have been obvious to modify the teachings to show the user activity and suggested URLs in response to determining that no URL (no content) is loaded.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's contextual interface, and Gross's home screen action to incorporate the teachings of Chuchro's user activity and suggested websites.
Motivation to do so would be to overcome the drawbacks of the prior art which cause users to redo work, as taught by Chuchro [See ¶-1]. Additional motivation to do so would be to allow the user to discover relevant websites without requiring the user to search for them, as taught by Chuchro [See ¶-18]. Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Chuchro's 
[Examiner's note: The limitation "a semantic analysis of text or images" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a semantic analysis of text" teaches the entire limitation]
As to claim 18, Lee, Gross, and Chuchro disclose the system of claim 11, wherein the application-content-specific assistance is generated based on a semantic analysis of text … displayed by the application [Gross, Suggested information (application-content- specific assistance) about a location is provided based on processing (semantic analysis) a text input field and a conversation transcript and detecting a question [See ¶-937]. The processing includes natural language processing (semantic analysis) [See ¶-937]].
As to claim 20, Lee, and Gross disclose the computer program product of claim 19, wherein… application-content-specific assistance is provided in response to determining that content is loaded into the application [Lee, An item (application-content-specific assistance) associated with the current application task (content) is determined and presented to the user on a second display [See ¶-131, 108]. Such an item may be multimedia reproduction controls when the first application is performing playback, and thus has content loaded [See ¶-108]].

On the other hand, Chuchro do teach "wherein the application-specific assistance is displayed in response to determining that no content is loaded into the application…"
Chuchro discloses an interface that displays user activity and suggested URLs (respectively application-specific assistance) each time the browser is launched (no content), as shown in Figs 4-5 [See ¶-56-57, and 65-66]. It would have been obvious to modify the teachings to show the user activity and suggested URLs in response to determining that no URL (no content) is loaded.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's contextual interface, and Gross's home screen action to incorporate the teachings of Chuchro's user activity and suggested websites.
Motivation to do so would be to overcome the drawbacks of the prior art which cause users to redo work, as taught by Chuchro [See ¶-1]. Additional motivation to do so would be to allow the user to discover relevant websites without requiring the user to search for them, as taught by Chuchro [See ¶-18]. Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Chuchro's browser launch trigger with a no content loaded trigger. A skilled artisan would have understood that the substitution would have resulted in the predictable result of omitting .
Claims 3, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150339008 A1 thereafter "Lee"), in view of Gross et al (US 20160360336 A1 thereafter "Gross"), in view of Sorvillo et al (US 20180067959 A1 thereafter "Sorvillo").
As to claim 3, Lee, and Gross do not disclose "determining an object type the application receives as input; wherein the displaying the information on the device as application-specific assistance includes providing a shortcut configured to provide an object of the determined object type to the application."
On the other hand, Sorvillo does teach "determining an object type the application receives as input; wherein the displaying the information on the device as application-specific assistance includes providing a shortcut configured to provide an object of the determined object type to the application."
Sorvillo discloses a system which determines when a spreadsheet application is open [See ¶-54]. A search for files for the spreadsheet application is generated which looks for files with a file type ".xls" [See ¶-56-57]. The relevant files (shortcut) are displayed to the user, and can be selected for opening (provide an object of the selected object type) [See ¶-56, 72].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee's contextual interface, and Gross's home screen action to incorporate the teachings of Sorvillo's file search.

As to claim 12, Lee, and Gross do not disclose "determining an object type the application receives as input; and wherein the displaying the information on the system includes providing a shortcut configured to provide an object of the selected object type to the application."
On the other hand, Sorvillo does teach "determining an object type the application receives as input; and wherein the displaying the information on the system includes providing a shortcut configured to provide an object of the selected object type to the application."
Sorvillo discloses a system which determines when a spreadsheet application is open [See ¶-54]. A search for files for the spreadsheet application is generated which looks for files with a file type ".xls" [See ¶-56-57]. The relevant files (shortcut) are displayed to the user, and can be selected for opening (provide an object of the selected object type) [See ¶-56, 72].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, and Gross’s home screen action to incorporate the teachings of Sorvillo's file search.
Motivation to do so would be to allow the user to find desired files more quickly and with less work than a standard file open dialog, as taught by Sorvillo [See ¶-72].
As to claim 21, Lee, and Gross do not disclose "determining an object type the application receives as input; and wherein the displaying the information on the device 
On the other hand, Sorvillo does teach " determining an object type the application receives as input; and wherein the displaying the information on the device includes providing a shortcut configured to provide an object of the determined object type to the application."
Sorvillo discloses a system which determines when a spreadsheet application is open [See ¶-54]. A search for files for the spreadsheet application is generated which looks for files with a file type ".xls" [See ¶-56-57]. The relevant files (shortcut) are displayed to the user, and can be selected for opening (provide an object of the selected object type) [See ¶-56, 72].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, and Gross’s home screen action to incorporate the teachings of Sorvillo's file search.
Motivation to do so would be to allow the user to find desired files more quickly and with less work than a standard file open dialog, as taught by Sorvillo [See ¶-72].
Claims 5, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150339008 A1 thereafter “Lee”), in view of Gross et al (US 20160360336 A1 thereafter “Gross”), in view of Ramirez (US 20170235582 A1 thereafter "Ramirez").
[Examiner's note: The limitation "application-specific assistance or as application-content-specific assistance" denotes an alternative limitation. The broadest application-specific assistance" teaches the entire limitation]
As to claim 5, Lee, and Gross do not disclose "wherein the general assistance is displayed as a first overlay and the application-specific assistance or the application-content-specific assistance is displayed as a second overlay that is superimposed over the first overlay."
On the other hand, Ramirez does teach "wherein the general assistance is displayed as a first overlay and the application-specific assistance … is displayed as a second overlay that is superimposed over the first overlay."
Ramirez discloses that a general help button overlay 305 (general assistance overlay) is displayed over an application shown in Fig 3b [See ¶-49, 54]. When the user selects the button 305, a specific virtual help overlay buttons 405 (application-specific assistance) is shown over the overlay 305, as shown in Fig 4 [See ¶-49, 51, 53]. The virtual help buttons 405 can be selected to display help files, as shown in Fig 2C [See ¶-58, 61].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, and Gross’s home screen action to incorporate the teachings of Ramirez's help overlays.
Motivation to do so would be to allow users to quickly find answers that are targeted to a program, as taught by Ramirez [See ¶-5].
As to claim 14, Lee, and Gross do not disclose "wherein the general assistance is displayed as a first overlay and the application-specific assistance or the application-
On the other hand, Ramirez does teach "wherein the general assistance is displayed as a first overlay and the application-specific assistance … is displayed as a second overlay that is superimposed over the first overlay."
Ramirez discloses that a general help button overlay 305(general assistance overlay) is displayed over an application shown in Fig 3b [See ¶-49, 54]. When the user selects the button 305, a specific virtual help overlay buttons 405 (application-specific assistance) is shown over the overlay 305, as shown in Fig 4 [See ¶-49, 51, 53]. The virtual help buttons 405 can be selected to display help files, as shown in Fig 2C [See ¶-58, 61].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, and Gross’s home screen action to incorporate the teachings of Ramirez's help overlays.
Motivation to do so would be to allow users to quickly find answers that are targeted to a program, as taught by Ramirez [See ¶-5].
As to claim 23, Lee, and Gross do not disclose "wherein the general assistance is displayed as a first overlay and the application-specific assistance or the application- content-specific assistance is displayed as a second overlay that is superimposed over the first overlay."
On the other hand, Ramirez does teach "wherein the general assistance is displayed as a first overlay and the application-specific assistance … is displayed as a second overlay that is superimposed over the first overlay."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, and Gross’s home screen action to incorporate the teachings of Ramirez's help overlays.
Motivation to do so would be to allow users to quickly find answers that are targeted to a program, as taught by Ramirez [See ¶-5].
Claims 6, 15, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150339008 A1 thereafter “Lee”), in view of Gross et al (US 20160360336 A1 thereafter “Gross”), in view of in view of Ramirez (US 20170235582 A1 thereafter "Ramirez"), in view of Nouard (US 20140047334 A1).
As to claim 6, Lee, Gross, and Ramirez disclose the method of claim 5, wherein the first overlay is initially generated and displayed while the first display shows a home screen …[Gross, In response to the user unlocking the device to display the home screen, an interface that shows a recommended action (general assistance) is displayed, as seen in Fig 7B [See ¶-785]. Fig 7B shows an overlay 702 over an application launcher of the home screen shown on touch screen 112 (first display) [See ¶-785]].

On the other hand, Nouard does teach "the second overlay is generated and shown in response to the application being launched and displayed."
Nouard discloses that launching of an application 120 causes display of a tutorial overlay [See ¶-25].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, Gross’s home screen action, and Ramirez's help overlays to incorporate the teachings of Nouard's tutorial launching.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Nouard's tutorial launching would have predictably resulted in reducing the amount of work required by a user to reach tutorial/help information.
As to claim 15, Lee, Gross, and Ramirez disclose the system of claim 14, wherein the first overlay is initially generated and displayed while the first display shows a home screen …[Gross, In response to the user unlocking the device to display the home screen, an interface that shows a recommended action (general assistance) is displayed, as seen in Fig 7B [See ¶-785]. Fig 7B shows an overlay 702 over an application launcher of the home screen shown on touch screen 112 (first display) [See ¶-785]].
However, Lee, Gross, and Ramirez do not teach "the second overlay is generated and shown in response to the application being launched and displayed."

Nouard discloses that launching of an application 120 causes display of a tutorial overlay [See ¶-25].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, Gross’s home screen action, and Ramirez's help overlays to incorporate the teachings of Nouard's tutorial launching.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Nouard's tutorial launching would have predictably resulted in reducing the amount of work required by a user to reach tutorial/help information.
As to claim 24, Lee, Gross, and Ramirez disclose the computer program product of claim 23, wherein the first overlay is initially generated and displayed while the first display shows a home screen …[Gross, In response to the user unlocking the device to display the home screen, an interface that shows a recommended action (general assistance) is displayed, as seen in Fig 7B [See ¶-785]. Fig 7B shows an overlay 702 over an application launcher of the home screen shown on touch screen 112 (first display) [See ¶-785]].
However, Lee, Gross, and Ramirez do not teach "the second overlay is generated and shown in response to the application being launched and displayed."
On the other hand, Nouard does teach "the second overlay is generated and shown in response to the application being launched and displayed."

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, Gross’s home screen action, and Ramirez's help overlays to incorporate the teachings of Nouard's tutorial launching.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Nouard's tutorial launching would have predictably resulted in reducing the amount of work required by a user to reach tutorial/help information.
Claims 7, 16, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150339008 A1 thereafter “Lee”), in view of Gross et al (US 20160360336 A1 thereafter “Gross”), in view of Cormican et al (US 20150128046 A1 thereafter "Cormican").
As to claim 7, Lee, and Gross disclose the method of claim 1, wherein a first display of the device is configured to display the application executing, [Lee, The application is displayed on a first display [See ¶-130]. The first and second displays are included in device 200 shown in Fig 2]
a second display is configured to display the application-specific assistance or the application-content-specific assistance … [Lee, An item (application-specific assistance or the application-content-specific assistance) associated with the task is determined and presented to the user on a second display [See ¶-131, 108]. The first and second displays are included in device 200 shown in Fig 2].

On the other hand, Cormican does teach "a third display is configured to display a type of user assistance that is different from the application-specific assistance or the application-content-specific assistance displayed on the second display."
Cormican discloses a system wherein a display 106 (third display) displays related content (a type of user assistance) in area 208 associated with a media shown on a first display 104 [See ¶-60-61]. The related content includes cast members of the displayed media [See ¶-61]. A skilled artisan would understand that this content is different from the application related controls taught in Lee.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, and Gross’s home screen action to incorporate the teachings of Cormican's related content and separate display.
Motivation to do so would be to overcome the drawbacks of the prior art which require a user to provide input in order to find information related to a media content, as taught by Cormican [See ¶-3].
As to claim 16, Lee, and Gross disclose the system of claim 10, further comprising: a second display coupled to the processor and configured to display the application- specific assistance or the application-content-specific assistance … [Lee, An item (application-specific assistance or the application-content-specific assistance) associated with the task is determined and presented to the user on a second display 
However, Lee, and Gross do not teach "a third display is configured to display a type of user assistance that is different from the application-specific assistance or the application-content-specific assistance displayed on the second display."
On the other hand, Cormican does teach "a third display is configured to display a type of user assistance that is different from the application-specific assistance or the application-content-specific assistance displayed on the second display."
Cormican discloses a system wherein a display 106 (third display) displays related content (a type of user assistance) in area 208 associated with a media shown on a first display 104 [See ¶-60-61]. The related content includes cast members of the displayed media [See ¶-61]. A skilled artisan would understand that this content is different from the application related controls taught in Lee.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, and Gross’s home screen action to incorporate the teachings of Cormican's related content and separate display.
Motivation to do so would be to overcome the drawbacks of the prior art which require a user to provide input in order to find information related to a media content, as taught by Cormican [See ¶-3].
As to claim 25, Lee, and Gross disclose the computer program product of claim 19, wherein a first display of the device is configured to display the application 
a second display is configured to display the application-specific assistance or the application-content-specific assistance … [Lee, An item (application-specific assistance or the application-content-specific assistance) associated with the task is determined and presented to the user on a second display [See ¶-131, 108]. The first and second displays are included in device 200 shown in Fig 2].
However, Lee, and Gross do not teach "a third display is configured to display a type of user assistance that is different from the application-specific assistance or the application-content-specific assistance displayed on the second display."
On the other hand, Cormican does teach "a third display is configured to display a type of user assistance that is different from the application-specific assistance or the application-content-specific assistance displayed on the second display."
Cormican discloses a system wherein a display 106 (third display) displays related content (a type of user assistance) in area 208 associated with a media shown on a first display 104 [See ¶-60-61]. The related content includes cast members of the displayed media [See ¶-61]. A skilled artisan would understand that this content is different from the application related controls taught in Lee.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Lee’s contextual interface, and Gross’s home screen action to incorporate the teachings of Cormican's related content and separate display.

As to claim 27, Lee, Gross, and Cormican disclose the computer program product of claim 25, wherein the application- specific assistance or the application-content-specific assistance is displayed based on application- specific preferences defining a type of assistance to be provided for the application [Gross, The user is able to configure privacy settings for each application (application-specific preferences) that configure the data to collect [See ¶-759]. Since the suggested actions are based on collected usage data and collected sensor data as triggers [See ¶-674, 762], the privacy settings inherently adjust the type of assistance to be provided. For example, the removal of collecting location data would prevent location-based actions from being suggested (type of assistance)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Mon – Fri: 9:00am – 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ROBERTO BORJA/
Examiner, Art Unit 2173